In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-21-00113-CR


                       VINCENTE A. CISNEROS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 286th District Court
                                  Hockley County, Texas
                Trial Court No. 18059366, Honorable Pat Phelan, Presiding

                                  September 9, 2021
                           PERMANENT ABATEMENT
                    Before QUINN, C.J., and PARKER and DOSS, JJ.

       Appellant Vincente A. Cisneros was convicted by jury of the offense of aggravated

sexual assault of a child and sentenced to life imprisonment. Appellant perfected an

appeal, but a mandate has not yet been issued by the court.

      The State has filed a “Joint Motion to Abate Appeal Due to Death of Appellant”

indicating appellant died on August 15, 2021.       The motion is signed by attorneys

representing the State and appellant.
      The death of appellant during the pendency of his criminal appeal deprives this

court of jurisdiction. Freeman v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000) (citing

Ryan v. State, 891 S.W.2d 275 (Tex. Crim. App. 1994)); TEX. R. APP. P. 7.1(a)(2). The

proper action is abatement of the appeal. See TEX. R. APP. P. 7.1(a)(2).

      Accordingly, this appeal is permanently abated.



                                                        Brian Quinn
                                                        Chief Justice


Do not publish.




                                           2